COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 2-08-370-CV

IN RE JAMES EDWARD BELLS                                                 RELATOR

                                     ------------

                             ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

         The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied.2 Accordingly, relator’s petition for

writ of mandamus is denied.




   1
       … See Tex. R. App. P. 47.4.
   2
     … The Tarrant County District Clerk’s office has advised this court that it
does not have any record of a pending petition having been filed by Relator.
However, even if the district clerk’s office had received Relator’s pleading and
refused to file it, this court would not have jurisdiction to issue a writ of
mandamus against it. See Tex. Gov’t Code Ann. § 22.221(b) (Vernon 2004).
If, however, a district clerk’s office has refused to accept a pleading tendered
for filing, the tendering party should attempt to file the pleading directly with
the district judge, explaining in a verified motion that the clerk refused to accept
the pleading for filing. See In re Bernard, 993 S.W.2d 453, 454 (Tex.
App.—Houston [1st Dist.] 1999, original proceeding)(O’Connor, J., concurring).
     Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                             PER CURIAM




PANEL: LIVINGSTON, DAUPHINOT, and MCCOY, JJ.

DELIVERED: October 7, 2008




                                    2